 


109 HR 1111 IH: Design-Build Flexibility Act
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1111 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Marchant introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 23, United States Code, relating to design-build contracting. 
 
 
1.Short titleThis Act may be cited as the Design-Build Flexibility Act. 
2.Design-build contracting 
(a)In generalSection 112(b)(3) of title 23, United States Code, is amended to read as follows: 
 
(3)Design-build contracting 
(A)In generalA State transportation department or local transportation agency may use design-build contracts for development of projects under this chapter and may award such contracts using any procurement process permitted by applicable State and local law. 
(B) Limitation on work to be performed under design-build contractsConstruction of permanent improvements shall not commence under a design-build contract awarded under this paragraph before compliance with section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332). 
(C)Scope of workThe scope of the contractor’s work under a design-build contract awarded under this paragraph may include assistance in the environmental review process for the project, including preparation of environmental impact assessments and analyses, if such work is performed under the direction of, and subject to oversight by, the State transportation department or local transportation agency and the State transportation department or local transportation agency conducts a review that assesses the objectivity of the environmental assessment, environmental analysis, or environmental impact statement prior to its submission to the Secretary. 
(D)Project approvalA design-build contract may be awarded under this paragraph prior to compliance with section 102 of the National Environmental Policy Act of 1969, only— 
(i) upon request by the State transportation department or local transportation agency; 
(ii) with the concurrence of the Secretary in issuance of the procurement documents and any amendments thereto and in award of the contract and any amendments thereto; and 
(iii)if project approval will be provided after compliance with section 102 of the National Environmental Policy Act of 1969. 
(E)Effect of concurrenceConcurrence by the Secretary under subparagraph (D) shall be considered a preliminary action that does not affect the environment. 
(F)Design-build contract definedIn this section, the term “design-build contract” means an agreement that provides for design and construction of a project by a contractor, regardless of whether the agreement is in the form of a design-build contract, a franchise agreement, or any other form of contract approved by the Secretary.. 
(b)RegulationsNot later than 90 days after the date of enactment of this Act, the Secretary shall issue regulations that amend the regulations issued under section 1307(c) of the Transportation Equity Act for the 21st Century (23 U.S.C. 112 note). The regulations— 
(1) shall allow a State transportation department or local transportation agency to use any procurement process permitted by applicable State and local law in awarding design-build contracts, including allowing unsolicited proposals, negotiated procurements, and multiple requests for final proposals; except that the Secretary may require reasonable justification to be provided for any sole source procurement; and 
(2)may include “best practices” guidelines; 
(3)shall not preclude State transportation departments and local transportation agencies from allowing proposers to include alternative technical concepts in their base proposals; 
(4)shall not preclude State transportation departments and local transportation agencies from issuing a request for proposals document, proceeding with award of a design-build contract, or issuing a notice to proceed with preliminary design work under such a contract prior to compliance with section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) if the design-build contractor is not authorized to proceed with construction of permanent improvements prior to such compliance; and 
(5) shall provide guidelines regarding procedures to be followed by the State transportation department or local transportation agency in their direction of and oversight over any environmental impact assessments or analyses for the project which are to be prepared by the contractor or its affiliates. 
 
